EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek P. Benke, Reg. No. 56,944, on 4/15/2021.
The claims have been amended as follows: 

1. (Currently Amended) An information processing device connected to an external device and comprising: 
circuitry configured to: 
store data in a storage, 
control an access to the storage by a controller, 
generate a random number based on a first unstable factor related to an access operation to the storage performed by the controller and a second unstable factor related to an access operation to the information processing device performed by the external device, 
generate a clock, 
count the generated clock, and
generate [[a]] the random number based on an elapsed time from a completion of booting the information processing device to a start of receiving a particular command from the external device by the information processing device, 
the elapsed time being 




2. (Currently Amended) The information processing device according to claim 1, wherein the circuitry is configured to generate [[a]] the random number based on an elapsed time from a completion of receiving a read-data command given by the external device to a start of transmitting data from the information processing device to the external device, the elapsed time being the first unstable factor.

3. (Currently Amended) The information processing device according to claim 2, wherein the circuitry is configured to generate [[a]] the random number based on a counter value of the clock from the completion of receiving the read-data command given by the external device to the start of transmitting the data from the information processing device to the external device, the counter value being the first unstable factor.

4. (Currently Amended) The information processing device according to claim 1, wherein the circuitry is configured to generate [[a]] the random number based on an elapsed time from a completion of receiving a write-data command given by the external device to a completion of writing data in the storage, the elapsed time being the first unstable factor.

5. (Currently Amended) The information processing device according to claim 4, wherein the circuitry is configured to generate [[a]] the random number based on a counter value of the clock from the completion of receiving the write-data command given by the external device to the completion of writing the data in the storage, the counter value being the first unstable factor.

6. (Currently Amended) The information processing device according to claim 1, wherein the circuitry is configured to generate [[a]] the random number based on an elapsed time from a completion of receiving a delete-data command given by the external device to a completion of deleting data in the storage, the elapsed time being the first unstable factor.

7. (Currently Amended) The information processing device according to claim 6, wherein the circuitry is configured to generate [[a]] the random number based on a counter value of the clock from the completion of receiving the delete-data command given by the external device to the completion of deleting the data in the storage, the counter value being the first unstable factor.

8. (Currently Amended) The information processing device according to claim 1, wherein the circuitry is configured to generate [[a]] the random number based on an elapsed time from a start to a completion of reading data from the storage, the elapsed time being the first unstable factor.

9. (Currently Amended) The information processing device according to claim 8, wherein the circuitry is configured to generate [[a]] the random number based on a counter value of the clock from the start to the completion of reading the data from the storage, the counter value being the first unstable factor.

10. (Currently Amended) The information processing device according to claim 1, wherein the circuitry is configured to correct an error of data read from the storage, and generate [[a]] the random number based on an elapsed time from a start to a completion of error correction processing, the elapsed time being the first unstable factor.

11. (Currently Amended) The information processing device according to claim 10, wherein the circuitry is configured to generate [[a]] the random number based on a counter value of the clock from the start to the completion of the error correction processing, the counter value being the first unstable factor.

14. (Currently Amended) An information processing device connected to an external device and comprising: circuitry configured to: 
generate a random number based on a first unstable factor related to an access operation to the external device performed by the information processing device and a second unstable factor related to an internal operation of the external device, 
generate a clock, 
count the generated clock, and 
generate [[a]] the random number based on an elapsed time from a completion of booting the information processing device to a predetermined timing after a completion of the access operation to the external device performed by the information processing device, 
the elapsed time being 




17. (Currently Amended) The information processing device according to claim 14, wherein the circuitry is configured to generate [[a]] the random number based on an elapsed time from a completion of transmitting a request-data command to the external device from the information processing device to a start of receiving data from the external device by the information processing device, the elapsed time being the second unstable factor.

18. (Currently Amended) The information processing device according to claim 17, wherein the circuitry is configured to generate [[a]] the random number based on a counter value of the clock from the completion of transmitting the request-data command to the external device from the information processing device to the start of receiving the data from the external device by the information processing device, the counter value being the second unstable factor.

19. (Currently Amended) A random number generating method performed by an information processing device connected to an external device and including circuitry configured to store data in a storage and control an access to the storage by a controller, the random number generating method comprising: 
generating a random number based on a first unstable factor related to an access operation to the storage performed by the controller and a second unstable factor related to an access operation to the information processing device performed by the external device, 
generating a clock, 
counting the generated clock, and 
generating [[a]] the random number based on an elapsed time from a completion of booting the information processing device to a start of receiving a particular command from the external device by the information processing device, 
the elapsed time being 




20. (Currently Amended) A random number generating method performed by an information processing device connected to an external device, the random number generating method comprising: 
generating a random number based on a first unstable factor related to an access operation to the external device performed by the information processing device and a second unstable factor related to an internal operation of the external device, 
generating a clock, 
counting the generated clock, and 
generating [[a]] the random number based on an elapsed time from a completion of booting the information processing device to a predetermined timing after a completion of the access operation to the external device performed by the information processing device, the elapsed time being 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182